Please vacate the Non-final Rejection dated 06/07/2022 and replace it with the new rejection set forth below. The reason is explained in the attached interview Summary. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group (I) with the addition of omeprazole as the elected active ingredient species, cellulose as the elected at least one inactive ingredient species, and lactose as the elected at least one ingredient that is toxic in the reply filed on 03/08/2022 is acknowledged.
Claims 2-11, 15, 25, 32, 34, 36-39, 41-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 

Claims
Claims 1-11, 13-15, 25, 32, 34, 36-39, 41-52 are pending. Claims 2-11, 15, 25, 32, 34, 36-39, 41-52 are withdrawn. Claims 1, 13, and 14 are examined in accordance to the elected. 



Priority
This application claims the benefit of U.S. Provisional Patent Application No. 62/811,502, filed February 27, 2019; U.S. Provisional Patent Application No. 62/817,518, filed March 12, 2019; and U.S. Provisional Patent Application No. 62/943,746, filed December 4, 2019. The effective filing date is February 27, 2019. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chauhan (US2009/0280173A1) in view of Chatterjee, Chapter, January 2014 and Mariko Teramura-Grönblad, Scand J Prim Health Care. 2010; 28(3): 154–159. Chatterjee is cited in the IDS filed 10/28/2020. 
Chauhan teaches a method of treating a method for treating dyspepsia, peptic ulcer disease, gastroesophageal reflux disease and Zollinger-Ellison Syn drome which comprises administering to a patient a multilayer tablet comprising a core region with one or more immediate release layers or portions containing Omeprazole and/or a salt thereof and one or more extended release layers or portions of Omeprazole and/or a salt thereof. (See claims 1 and 18.) Moreover, Chauhan teaches the preparation of Enteric-Coated Multilayer Tablet with 20% Omeprazole in Immediate Release Layer and 80% Omeprazole in Extended Release Layer 0055 comprising:
 (1) the immediate release layer or portion contained Omeprazole magnesium (4.49 mg/tablet), microcrystalline cellulose (38.51 mg/tablet), lactose anhydrous (50.00 mg/tablet), hydroxypropyl cellulose (3.00 mg/tablet), croscarmellose Sodium (3.00 mg/tablet), and magnesium Stearate (1.00 mg/tablet).
(2) the extended release layer or portion contained Omeprazole magnesium (17.96 mg/tablet), microcrystalline cellulose (100.04 mg/tablet), lactose anhydrous (50.00 mg/tablet), hydroxypropyl cellulose (30.00 mg/tablet), and magnesium Stearate (2.00 mg/tablet). 
(3) the sub-coating contained Opadry II Clear (10 mg/tablet) and purified water which was removed during processing. And
(3) the enteric coating contained Eudragit L30D55 (24.32 mg/tablet), triethylcitrate (2.66 mg/tablet), talc (14.62 mg/tablet) and purified water which was removed during processing. (See paragraphs [0055] – [0058].)  Chauhan also teaches the immediate release layer or layers or portion or portions of the core region of a multilayer tablet of the present invention is prepared by direct compression of a mixture of the Omeprazole and/or salt thereof with a suitable carrier or excipient, such as carbohydrate or protein fillers, such as Sugars, including lactose, Sucrose, mannitol, or Sorbitol; starch from corn, wheat, rice, potato, or other plants; cellulose. Such as methyl cellulose, hydroxy propyl methyl cellulose, sodium carboxymethylcellulose, or microcrystal line cellulose; gums including arabic and tragacanth; proteins Such as gelatin and collagen; inorganics, such as kaolin, calcium carbonate, dicalcium phosphate, Sodium chloride; magnesium carbonate; magnesium oxide; and other agents such as acacia and alginic acid. (See paragraph [0029].) Furthermore, Chauhan teaches Omeprazole is a proton pump inhibitor used in the treatment of dyspepsia, peptic ulcer disease, gastroesophageal reflux disease and Zollinger-Ellison syndrome. (See paragraph [0003].)
Chauhan does not teach lactose is a toxic ingredient.
Chatterjee teaches lactose intolerance in infants and children can lead to prolonged episodes of bloating, diarrhea, dehydration, and metabolic acidosis. Adverse effects due to lactose intolerance can develop in infants and children with ingestion of less than 3 g of lactose. (See page 351; last paragraph.)
Mariko Teramura-Grönblad teaches the factors associated with regular PPI use in univariate analyses included poor functional status, higher number of comorbidities, higher number of medications and lactose intolerance. (See Abstract.)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute the lactose anhydrous with an alternative form of sugar such as sorbitol, sucrose, or mannitol as taught by Chauhan to give Applicant’s claimed invention. The motivation to do so is taught not only by Chauhan at paragraph [0029], but also by the fact that lactose is known to cause lactose intolerance at less than 3 g in children and infants as taught by Chatterjee and also by the fact that proton pump inhibitors are known to cause lactose intolerance as taught by Mariko Teramura-Grönblad. One would reasonable expect the substitution to give a formulation network or a multilayer tablet without lactose intolerance in children or infants with success. 
The fact that Chauhan teaches a multi-layer tablet (reading on formulation network) and alternative dosage forms and interchangeable functional equivalent inactive ingredients, the providing step claimed is met. The teaching of the immediate layer tablet comprising omeprazole, 50 mg lactose anhydrous, and microcrystalline cellulose meets the selecting step b. The replacement of lactose anhydrous with an alternative form sugar such as sorbitol, sucrose, or mannitol in the extended release or immediate release renders steps c and d obvious. 
Accordingly, the identifying steps of claims 13 and 14 are inherently met by the fact that Chauhan teaches a multilayer tablet comprising multiple excipients including lactose. The steps b of claims 13 and 14 are inherently met by the fact that Chauhan teaches 3 g lactose are ingested by infants/children cause lactose intolerance and the symptoms of lactose intolerance such as prolonged episodes of bloating, diarrhea, dehydration, and metabolic acidosis. The 3 g lactose had to have been quantified. 

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628